       Case: 3:20-cv-00686-bbc Document #: 15 Filed: 12/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID L. TURNER,

       Plaintiff,
                                                       Case No. 20-cv-686-bbc
  v.

WARDEN DANIEL WINLESKI,
DEPUTY WARDEN TIMOTHY THOMAS,
LT. JACOB LAVOY, CAPT. PAUL BELOUNGY,
SECURITY DIRECTOR BRIAN CAHAK,
CO CHRIS ENDREAS, SGT. OLSON,
SGT. JAMES THORNSEN, LT. TRAVIS HAAG,
T. MILLER, B. MULLER, NURSE PRANGE,
NURSE R. HUNEKE AND DR. HOFFMAN,

       Defendants.


                             JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case.




       /s/                                               12/4/2020
       Peter Oppeneer, Clerk of Court                           Date
